Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Linda Dooley, Appellant                               Appeal from the 202nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-20-00052-CR         v.                         19F1340-202).     Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                          Stevens and Justice Carter,* participating.
                                                      *Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that
Dooley was convicted pursuant to Section 20A.02(a)(7) of the Texas Penal Code, not Section
20A.02(a)(8). As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Linda Dooley, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 20, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk